Conley Byrd, Justice, dissenting. I cannot disagree with the majority’s reasons for not setting aside Rule XII. However, I would waive the Rule as to petitioner for him to take the examination on a one time basis as he suggested during his oral presentation. Occasionally people with little formal education surpass their fellowman with outstanding college degrees in the same field. Among such people are Abraham Lincoln, Henry Kaiser and Thomas A. Edison. History tells us that Thomas A. Edison’s teacher suggested to his parents that they were wasting their time and money in trying to send him to school. It may be that petitioner will never become an Abraham Lincoln, but he appears enough of a “Maverick” to me that I would make an exception for the one time examination. For the reasons stated, I respectfully disagree with the majority.